                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CR-314-D



UNITED STATES OF AMERICA,                    )
                                             )
                  v.                         )              ORDER
                                             )
RASHEEM K.IREEM IIlCKS,                      )
                                             )
                             Defendant.      )


       On June 25, 2021, Rasheem. Kireem. Hicks ("Hicks" or "defendant'') moved for

reconsideration of his motion for compassionate release [D.E. 95]. On August 22, 2021, Hicks

died. See Find an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (search

name filed for "Rasheem. Kireem. Hicks") (last visited Sept. 9, 2021).

       In light of defendant's death, the court DISMISSES as moot defendant's motion for

reconsideration [D.E. 95].

       SO ORDERED. This _1_ day of September, 2021.




                                                         drns~tiWRm
                                                         United States District Judge




            Case 5:18-cr-00314-D Document 97 Filed 09/09/21 Page 1 of 1
